Title: Circular to the Governors of the States, 3 October 1789
From: Washington, George
To: Governors of the States


          
            Sir
            United States Octr 3d 1789
          
          I do myself the honor to enclose to your Excellency a Proclamation for a general Thanksgiving which I must request the favor of you to have published and made known in your State in the way and manner that shall be most agreeable to yourself. I have the honor to be your Excellency’s most obedient Servant
          
            Go: Washington
          
        